

SEPARATION AND GENERAL RELEASE AGREEMENT




This Separation and General Release Agreement (the “Agreement”) is made by and
between Andrew J. Cahill (hereinafter “Cahill”) and Conihasset Capital Partners,
Inc., a Delaware corporation with a principal place of business at Two
International Place, 16th Floor, Boston, Massachusetts 021110 (hereinafter the
“Company”).
 
WHEREAS, Cahill has been employed as an executive by the Company; and
 
WHEREAS, the Company and Cahill have decided to end their employment
relationship due to corporate restructuring under the terms and conditions
hereinafter set forth;
 
NOW, THEREFORE, for and in consideration of the mutual promises set forth below,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 
1. Separation from Company/Payment of All Monies Through Separation Date. 
 
Cahill’s separation as an officer and employee of the Company will be effective
as of May 18, 2007 (“Separation Date”). All of Cahill’s accrued and unpaid
salary and/or other compensation owed to him, which totals $45,000.00, and all
benefits in connection with his employment, will be paid through the Separation
Date. The Company will also reimburse Cahill for any and all legitimate and
reasonable open and unpaid expenses owed to Cahill as of the Separation Date,
which amount totals $734.08. Cahill understands and agrees that he has no right
or obligation to perform any services for the Company after the Separation Date.
 
2. Resignation from Board of Directors.
 
Cahill hereby resigns any and all positions he has held in the Company’s board
of directors as of the Separation Date.
 
 

--------------------------------------------------------------------------------

 

3. Stock/Options.
 
In addition to 11,500 shares of the Company’s stock previously issued to Cahill,
the Company acknowledges the issuance of options to Cahill to acquire 40,000
shares of the Company’s common stock at a price of $2.67 per share (the “Cahill
Options”) awarded on March 15, 2007. The terms and conditions of the Cahill
Options will be as set forth in the Option Agreement, a copy of which will be
provided to Cahill, which terms are no less favorable than those granted the
officers and directors of the Company. The Company will include the shares of
the Company’s stock underlying the Cahill Options in the Company’s proposed S-8
filing.
 
4. Cessation of Salary and Benefits as of Separation Date.
 
Except as otherwise provided in this Agreement, Cahill will not be eligible for
any additional salary, benefits, stock or ownership shares in the Company, stock
option grants, and/or any other compensation of any kind from the Company or any
of its subsidiaries or affiliates following the Separation Date.
 
5. Continued Payments After Separation Date.
 
In exchange for executing and not revoking this Agreement, Cahill will continue
to receive his final regular salary from the Company, minus all lawful and
customary withholdings, for a period of four (4) months after the Separation
Date. Such payments will commence on the first pay period which occurs following
the eighth (8th) day after Cahill’s execution of this Agreement. In the event
that Cahill dies prior to payment in full, the balance shall be remitted to
Cahill’s estate or beneficiaries.
 
 
 

--------------------------------------------------------------------------------

 
6. Mutual Release of Claims. 
 
Cahill agrees not to seek or accept monetary damages, personal restitution, or
equitable or injunctive relief from the Company or anyone connected with it for
any reason. In other words, Cahill remises and quitclaims unto, and forever
discharges and releases the Company, its owners, co-venturers, subsidiaries,
affiliates, and all related persons, organizations, and entities, and their
respective current and former directors, officers, employees, board members,
successors and assigns (hereinafter collectively referred to as the
“Releasees”), from any and all claims, actions, causes of action, grievances,
complaints, arbitrations, suits, proceedings, debts, controversies, attorney
fees, judgments, demands, liabilities, obligations, promises, and damages
whatsoever, in law or equity, which he ever had, now has, or shall have as of
the date of this Agreement. This includes, but is not limited to, the right to
seek or accept monetary damages, personal restitution, or equitable or
injunctive relief for any alleged violation of the Civil Rights Act of 1871, 42
U.S.C. Section 1983; Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Sections 2000e et seq.; the Age Discrimination in Employment Act, including the
Older Workers Benefit Protection Act amendments thereto, 29 U.S.C. Sections 621
et seq.; the Americans with Disabilities Act, 42 U.S.C. Sections 12101 et seq.;
the Equal Pay Act of 1990, 29 U.S.C. Section 206; the Family and Medical Leave
Act, 29 U.S.C. Sections 2601 et seq.; the Employee Retirement Income Security
Act, 29 U.S.C. Sections 301 et seq.; the Massachusetts Unlawful Discrimination
Because of Race, Color, Religious Creed, National Origin, Ancestry or Sex Law,
Mass. Gen. Laws Annotated, Chapter 151B, Sections 1 et seq.; the New Jersey Law
Against Discrimination, New Jersey Statutes, Title 10, Chapter 5, Sections
10:5-1 et seq.; any alleged breach of any prior agreement, understanding or
contract between the parties relating to Cahill’s employment by the Company; or
any other alleged violation of any local, state or federal law, regulation, rule
of law, or ordinance having any connection whatsoever with Cahill’s employment
with the Company, or the termination of such employment. Cahill intends this
provision to be all-encompassing and to act as a full and total release of any
claims he may have against the Company and/or any other Releasee, whether or not
specifically referred to herein, as of the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
The Company similarly remises and quitclaims unto, and forever discharges and
releases Cahill and his heirs, successors and assigns from any and all actions,
causes of action, complaints, claims, charges, debts, grievances, arbitrations,
liabilities, obligations, promises, actions, suits, demands, attorneys’ fees,
costs or expenses of any nature, known or unknown, in law or in equity, that it
ever had, now has, or in the future may have with respect to or in any way
related to Cahill’s prior employment with the Company and/or Cahill’s service as
an officer of the Company and/or as a member of the Company’s board of
directors.
 
7. Return of Company Property.
 
Cahill represents that he has returned to the Company any and all property of
the Company in his possession or control, including, but not limited to, any and
all instruction manuals, customer and/or supplier lists and other documents
relating to the Company’s operations, and any copies thereof. If Cahill has not
done so, he agrees to do so immediately.
 
8. No Disparagement/References.
 
Cahill promises and agrees that he will not disparage or otherwise harm the
interests or reputation of the Company and/or any of the Releasees. The Company
and/or any of the Releasees promise and agree that they will not disparage or
otherwise harm the interests or reputation of Cahill. The Company agrees to
provide a favorable reference letter to Cahill for his use in attempting to
secure new employment and will provide similar favorable references if and when
it is contacted by prospective employer(s) of Cahill.
 
 

--------------------------------------------------------------------------------

 

9. Indemnification.
 
The Company hereby agrees to indemnify, defend (including payment of attorney’s
fees and costs) and hold Cahill harmless against any and all claims, causes of
action, lawsuits, proceedings, damages, fees and costs with respect to any
matter, incident, or issue arising out of Cahill’s official duties as an
employee, officer or director of the Company, including any claims that may
arise concerning which Cahill had no involvement.
 
10. Unemployment Benefits.
 
The Company will not contest any application Cahill may make for unemployment
benefits.
 
11. No Admission of Liability or Wrongdoing. 
 
Cahill and the Company both agree and understand that nothing contained in this
Agreement may be or is to be construed as an admission by either party or any
Releasee of any liability or unlawful conduct whatsoever.
 
12. Voluntary Agreement.
 
(a) Cahill recognizes and understands that this Agreement is a legal document
and he is advised to consult with an attorney before signing it. Cahill
understands that he has twenty (21) days from the date on which he received this
Agreement to consider whether or not to sign it. Cahill may revoke this
Agreement at any time within seven (7) days after he signs it. This Agreement
will take effect after seven (7) days have passed from the date on which Cahill
signs. To revoke this Agreement, Cahill must deliver written notice of such
revocation within seven (7) days after he signs the Agreement to the Company’s
attorney, Michael D. Chittick, Esq., at the following address: Adler Pollock &
Sheehan P.C., One Citizens Plaza, 8th Floor, Providence, Rhode Island 02903.
 
 
 

--------------------------------------------------------------------------------

 
(b)  Cahill acknowledges that the benefits to be provided to him as described in
this Agreement represent a benefit to which he would not otherwise have been
entitled had he not entered into this Agreement. Cahill further acknowledges
that he understands the terms of this Agreement and agrees that he has
voluntarily and in good faith executed this Agreement.
 
13. Entire Agreement. 
 
Each party recognizes, understands and agrees that all statements contained
herein constitute the sole and complete Agreement between the parties and that
this Agreement fully supersedes any and all prior agreements or understandings
between the parties. Each party also agrees and understands that this Agreement
cannot be orally changed and that any modification to this Agreement must be in
writing and signed by both an authorized representative of the Company and
Cahill.
 
14. Validity and Separability/Section Headings.


The invalidity of all or any part of any section of this Agreement shall not
render invalid the remainder of this Agreement or the remainder of such section.
If any provision of this Agreement is so broad as to be unenforceable, it is
expressly intended by the parties hereto that such provision shall be
interpreted to be only so broad as is enforceable. Section headings are for the
convenience of the parties only and shall not be construed to be part of this
Agreement.


[remainder of page intentionally left blank]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed and executed the foregoing.
 

ANDREW J. CAHILL     CONIHASSET CAPITAL         PARTNERS, INC.                  
/s/ Andrew J. Cahill May 24, 2007   /s/ Richard D. Bailey

--------------------------------------------------------------------------------

Signature
(Date)
 

--------------------------------------------------------------------------------

Richard D. Bailey       President and Chief Executive Officer               
Date:  May 24, 2007                 Witness     Witness 


